DETAILED ACTION
Allowable Subject Matter
Claims 1, 3-11, and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1 and 9 have been amended to incorporate the subject matter of original claim 2 and claims 12 and 13, respectively.  Accordingly, claims 1 and 9 are allowed for the reasons set forth in the Office Action dated 30 September 2021.  New claim 20 corresponds to original claim 10, written in independent form, and is allowed for the reasons that claim 10 was listed as being allowable in the Office Action dated 30 September 2021.  Claims 3-8, 10, 11, and 14-19 are allowed by virtue of their respective dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DION R FERGUSON whose telephone number is (571)270-7566. The examiner can normally be reached Monday-Friday, 5:30 a.m. - 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/DION R. FERGUSON/Primary Examiner, Art Unit 2848